 

Exhibit 10.5

 

Radiant Logistics, Inc.

 

2012 Stock Option and Performance Award Plan

 

ISO AWARD AGREEMENT

 

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan (the “Plan”) and
the Incentive Stock Option Award attached to this ISO Award Agreement, hereby
grants to the individual named below the option to purchase the number of shares
of the Corporation’s Common Stock, also as is set forth below. The terms of this
ISO Award Agreement are subject to all of the provisions of the Plan and the
attached Incentive Stock Option Award, with such provisions being incorporated
herein by reference.

 

1. Date of Grant: _____________________       2. Name of Employee:
_____________________       3. Number of Shares: _____________________ shares of
Common Stock       4. Exercise Price: _____________________ per share of Common
Stock.

 

5. Vesting of Options:  



Vesting Date   No. of Shares Vested                        

 

6. Expiration Date: ______________________[NO MORE THAN 10 YEARS]

 

The Employee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of, this ISO Award Agreement, the attached Incentive Stock
Option Award and the Plan, and that the terms thereof supersede any and all
other written or oral agreements between the Employee and the Corporation
regarding the subject matter contained herein.

 

Radiant Logistics, Inc.:   Employee:           By:         Title:
                          Date:   Date:  

 

 

 

 

INCENTIVE STOCK OPTION AWARD

 

THIS AGREEMENT made as of the grant date set forth in Section 1 of the ISO Award
Agreement to which this Agreement is attached (the “Date of Grant”) between
Radiant Logistics, Inc., a Delaware corporation (hereinafter referred to as the
“Corporation”), and the individual identified in Section 2 of the ISO Award
Agreement to which this Agreement is attached (hereinafter referred to as the
“Employee”).

 

WITNESSETH:

 

WHEREAS, the Corporation desires, in connection with the employment of the
Employee and in accordance with its 2012 Stock Option and Performance Award Plan
(the “Plan”), to provide the Employee with an opportunity to acquire Common
Stock of the Corporation on favorable terms and thereby increase his proprietary
interest in the continued progress and success of the business of the
Corporation;

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Corporation and the
Employee hereby agree as follows:

 

1.          Confirmation of Grant of Option. Pursuant to a determination by the
Committee, the Corporation, subject to the terms of the Plan and this Agreement,
hereby grants to the Employee as a matter of separate inducement and agreement,
and in addition to and not in lieu of salary or other compensation for services,
the right to purchase (hereinafter referred to as the “Option”) an aggregate
number of shares of Common Stock as is set forth in Section 3 of the attached
ISO Award Agreement, subject to adjustment as provided in the Plan (such shares,
as adjusted, hereinafter being referred to as the “Shares”). The Option is
intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

2.          Purchase Price. The purchase price of shares of Common Stock covered
by the Option will be the per share amount set forth in Section 4 of the
attached ISO Award Agreement, at all times being not less than 100% of the Fair
Market Value of one share of Common Stock on the Date of Grant, subject to
adjustment as provided in the Plan.

 

3.          Exercise of Option. The Option shall be exercisable on the terms and
conditions hereinafter set forth:

 

(a)          The Option shall become exercisable cumulatively as to the number
of Shares originally subject thereto (after giving effect to any adjustment
pursuant to the Plan), and on the dates, as set forth in Section 5 of the
attached ISO Award Agreement.

 

2

 

 

(b)          The Option may be exercised pursuant to the provisions of this
Section 3, by notice and payment to the Corporation as provided in Sections 9
and 14 hereof.

 

4.          Term of Option. The term of the Option shall be the period of years
from the Date of Grant as is set forth in Section 1 of the attached ISO Award
Agreement and shall expire on the date set forth in Section 6 of the ISO Award
Agreement, subject to earlier termination or cancellation as provided in this
Agreement.

 

5.          Non-transferability of Option. The Option shall not be assigned,
transferred or otherwise disposed of, or pledged or hypothecated in any way, and
shall not be subject to execution, attachment or other process, except as may be
provided in the Plan. Any assignment, transfer, pledge, hypothecation or other
disposition of the Option attempted contrary to the provisions of the Plan, or
any levy of execution, attachment or other process attempted upon the Option,
will be null and void and without effect. Any attempt to make any such
assignment, transfer, pledge, hypothecation or other disposition of the Option
will cause the Option to terminate immediately upon the happening of any such
event; provided, however, that any such termination of the Option under the
foregoing provisions of this Section 5 will not prejudice any rights or remedies
which the Corporation or any Affiliate may have under this Agreement or
otherwise.

 

6.          Exercise Upon Cessation of Employment. (a) If the Employee at any
time ceases to be an employee of the Corporation or of any Affiliate (i) by
reason of his discharge for Cause or (ii) due to his voluntary termination of
employment without the written consent of the Committee, the Option shall, at
the time of such termination of employment, terminate and the Employee shall
forfeit all rights hereunder. If, however, the Employee for any other reason
(other than Disability or death) ceases to be such an Employee, the Option may,
subject to the provisions of Section 5 hereof, be exercised by the Employee to
the same extent the Employee would have been entitled under Section 3 hereof to
exercise the Option immediately prior to such cessation of employment, at any
time within [________days/months - NO LATER THAN 3 MONTHS] after such cessation
of employment, at the end of which period the Option, to the extent not then
exercised, shall terminate and the Employee shall forfeit all rights hereunder,
even if the Employee subsequently returns to the employ of the Corporation or
any Affiliate. In no event, however, may the Option be exercised after the
expiration of the term provided in Section 4 hereof.

 

(b)          The Option shall not be affected by any change of duties or
position of the Employee so long as he continues to be an a full-time employee
of the Corporation or of any Affiliate thereof. If the Employee is granted a
temporary leave of absence of 90 days or less, such leave of absence shall be
deemed a continuation of his employment by the Corporation or of any Affiliate
thereof for the purposes of this Agreement, but only if and so long as the
employing corporation consents thereto.

 

3

 

 

7.          Exercise Upon Death or Disability. (a) If the Employee dies while he
is employed by the Corporation or by any Affiliate, [and on or after the first
date upon which he would have been entitled to exercise the Option under the
provisions of Section 3 hereof], the Option may, subject to the provisions of
Section 5 hereof, be exercised [with respect to all or any part of the shares of
Common Stock as to which the deceased Employee had not exercised the Option at
the time of his death (regardless of whether the Option was fully exercisable at
such time)] [(to the same extent the Employee would have been entitled under
Section 3 hereof to exercise the Option immediately prior to his death)], by the
estate of the Employee (or by the person or persons who acquire the right to
exercise the Option by written designation of the Employee) at any time within
[________ days/months/years] after the death of the Employee, at the end of
which period the Option, to the extent not then exercised, shall terminate and
the estate or other beneficiaries shall forfeit all rights hereunder. In no
event, however, may the Option be exercised after the expiration of the term
provided in Section 4 hereof.

 

(b)          In the event that the employment of the Employee by the Corporation
or any Affiliate is terminated by reason of the Disability of the Employee [and
on or after the first date upon which he would have been entitled to exercise
the Option under the provisions of Section 3 hereof], the Option may, subject to
the provisions of Section 5 hereof, be exercised [with respect to all or any
part of the shares of Common Stock as to which he had not exercised the Option
at the time of his Disability (regardless of whether the Option was fully
exercisable at such time)] [(to the same extent the Employee would have been
entitled under Section 3 hereof to exercise the Option immediately prior to his
employment termination due to Disability)] by the Employee within the period
ending [________ days/months/years - NO LATER THAN 1 YEAR] after the date of
such termination of employment, at the end of which period the Option, to the
extent not then exercised, shall terminate and the Employee shall forfeit all
rights hereunder even if the Employee subsequently returns to the employ of the
Corporation or any Affiliate. In no event, however, may the Option be exercised
after the expiration of the term provided in Section 4 hereof.

 

8.          Registration. The Corporation shall register or qualify the shares
covered by the Option for sale pursuant to the Securities Act of 1933, as
amended, at any time prior to the exercise in whole or in part of the Option.

 

9.          Method of Exercise of Option. (a) Subject to the terms and
conditions of this Agreement, the Option shall be exercisable by notice in the
manner set forth in Exhibit “A” hereto (the “Notice”) and provision for payment
to the Corporation in accordance with the procedure prescribed herein. Each such
Notice shall:

 

(i)          state the election to exercise the Option and the number of Shares
with respect to which it is being exercised;

 

(ii)         be signed by the Employee or the person or persons entitled to
exercise the Option and, if the Option is being exercised by any person or
persons other than the Employee, be accompanied by proof, satisfactory to
counsel to the Corporation, of the right of such other person or persons to
exercise the Option;

 

(iii)          include payment of the full purchase price for the shares of
Common Stock to be purchased pursuant to such exercise of the Option; and

 

4

 

 

(iv)        be received by the Corporation on or before the date of the
expiration of this Option. In the event the date of expiration of this Option
falls on a day which is not a regular business day at the Corporation’s
executive office in Bellevue, Washington, then such written Notice must be
received at such office on or before the last regular business day prior to such
date of expiration.

 

(b)          Payment of the purchase price of any shares of Common Stock, in
respect of which the Option shall be exercised, shall be made by the Employee or
such person or persons at the place specified by the Corporation on the date the
Notice is received by the Corporation (i) by delivering to the Corporation a
certified or bank cashier’s check payable to the order of the Corporation, [(ii)
by delivering to the Corporation properly endorsed certificates of shares of
Common Stock (or certificates accompanied by an appropriate stock power) with
signature guaranties by a bank or trust company, (iii) by having withheld from
the total number of shares of Common Stock to be acquired upon the exercise of
this Option a specified number of such shares of Common Stock [WILL KILL ISO
TREATMENT], or (iv) by any combination of the foregoing. For purposes of the
immediately preceding sentence, an exercise effected by the tender of Common
Stock (or deemed to be effected by the tender of Common Stock) may only be
consummated with Common Stock held by the Employee for a period of six (6)
months or acquired by the Employee other than under the Plan (or a similar plan
maintained by the Corporation).]

 

(c)          The Option shall be deemed to have been exercised with respect to
any particular shares of Common Stock if, and only if, the preceding provisions
of this Section 9 and the provisions of Section 10 hereof shall have been
complied with, in which event the Option shall be deemed to have been exercised
on the date the Notice was received by the Corporation. Anything in this
Agreement to the contrary notwithstanding, any Notice given pursuant to the
provisions of this Section 9 shall be void and of no effect if all of the
preceding provisions of this Section 9 and the provisions of Section 10 shall
not have been complied with.

 

(d)          The certificate or certificates for shares of Common Stock as to
which the Option shall be exercised will be registered in the name of the
Employee (or in the name of the Employee’s estate or other beneficiary if the
Option is exercised after the Employee’s death), or if the Option is exercised
by the Employee and if the Employee so requests in the notice exercising the
Option, will be registered in the name of the Employee and another person
jointly, with right of survivorship and will be delivered as soon as practical
after the date the Notice is received by the Corporation (accompanied by full
payment of the exercise price), but only upon compliance with all of the
provisions of this Agreement.

 

(e)          If the Employee fails to accept delivery of and pay for all or any
part of the number of Shares specified in such Notice, his right to exercise the
Option with respect to such undelivered Shares may be terminated in the sole
discretion of the Committee. The Option may be exercised only with respect to
full Shares.

 

5

 

 

(f)          The Corporation shall not be required to issue or deliver any
certificate or certificates for shares of its Common Stock purchased upon the
exercise of any part of the Option prior to the payment to the Corporation, upon
its demand, of any amount requested by the Corporation for the purpose of
satisfying its minimum statutory liability, if any, to withhold federal, state
or local income or earnings tax or any other applicable tax or assessment (plus
interest or penalties thereon, if any, caused by a delay in making such payment)
incurred by reason of the exercise of this Option or the transfer of shares
thereupon. Such payment shall be made by the Employee in cash or, with the
written consent of the Corporation, by tendering to the Corporation shares of
Common Stock equal in value to the amount of the required withholding. In the
alternative, the Corporation may, at its option, satisfy such withholding
requirements by withholding from the shares of Common Stock to be delivered to
the Employee pursuant to an exercise of the Option a number of shares of Common
Stock equal in value to the amount of the required withholding.

 

10.         Approval of Counsel. The exercise of the Option and the issuance and
delivery of shares of Common Stock pursuant thereto shall be subject to approval
by the Corporation’s counsel of all legal matters in connection therewith,
including, but not limited to, compliance with the requirements of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, and the requirements of any
stock exchange or automated trading medium upon which the Common Stock may then
be listed or traded.

 

11.         Resale of Common Stock, Etc. The Common Stock issued upon exercise
of the Option shall bear the following (or similar) legend if required by
counsel for the Corporation:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE COMPANY, SUCH REGISTRATION IS NOT REQUIRED.

 

12.         Reservation of Shares. The Corporation shall at all times during the
term of the Option reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.

 

13.         Limitation of Action. The Employee and the Corporation each
acknowledges that every right of action accruing to him or it, as the case may
be, and arising out of or in connection with this Agreement against the
Corporation or an Affiliate, on the one hand, or against the Employee, on the
other hand, shall, irrespective of the place where an action may be brought,
cease and be barred by the expiration of three years from the date of the act or
omission in respect of which such right of action arises.

 

6

 

 

14.         Notices. Each notice relating to this Agreement shall be in writing
and delivered in person, by recognized overnight courier or by certified mail to
the proper address. All notices to the Corporation or the Committee shall be
addressed to them at 405 114th Avenue, SE, Third Floor, Bellevue, WA 98004,
Attn: General Counsel. All notices to the Employee shall be addressed to the
Employee or such other person or persons at the Employee’s address set forth in
the Corporation’s records. Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

 

15.         Benefits of Agreement. This Agreement shall inure to the benefit of
the Corporation, the Employee and their respective heirs, executors,
administrators, personal representatives, successors and permitted assignees.

 

16.         Severability. In the event that any one or more provisions of this
Agreement shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

 

17.         Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of law. In the event that either party is compelled to
bring a claim related to this Agreement, to interpret or enforce the provisions
of the Agreement, to recover damages as a result of a breach of the Agreement,
or from any other cause (a “Claim”), such Claim must be processed in the manner
set forth below:

 

(i)          THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION,
AND EACH PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party
shall initiate or prosecute any lawsuit in any way related to any Claim covered
by this Agreement.

 

(ii)         The arbitration shall be binding and conducted before a single
arbitrator in accordance with the then-current JAMS Arbitration Rules and
Procedures for Employment Disputes or the appropriate governing body, as
modified by the terms and conditions of this paragraph. Venue for any
arbitration pursuant to this Agreement will lie in Seattle, Washington. The
arbitrator will be selected by mutual agreement of the parties or, if the
parties cannot agree, then by striking from a list of arbitrators supplied by
JAMS or the appropriate governing body. The Corporation shall pay the
arbitrator’s fees and arbitration costs (recognizing that each side bears the
cost of its own deposition(s), witness, expert and attorneys’ fees and other
expenses as and to the same extent as if the matter were being heard in a court
of law). Upon the conclusion of the arbitration hearing, the arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator’s award is based. The award of the
arbitrator shall be final and binding. Judgment upon any award may be entered in
any court having jurisdiction thereof.

 

7

 

 

18.         Disposition of Shares. By accepting this Agreement, the Employee
agrees that in the event he shall dispose (whether by sale, exchange, gift or
any like transfer) of any shares of Common Stock of the Corporation (to the
extent such shares are deemed to have been purchased pursuant to this incentive
stock option) acquired by him pursuant hereto within two years of the Date of
Grant of this Option or within one year after the acquisition of such shares
pursuant hereto, he will notify the General Counsel of the Corporation no later
than 15 days from the date of such disposition of such date or dates and the
number of shares disposed of by him and the consideration received, if any, and,
upon notification from the Corporation, promptly forward to the General Counsel
of the Corporation any amount requested by the Corporation for the purpose of
satisfying its liability, if any, to withhold federal, state or local income or
earnings tax or any other applicable tax or assessment (plus interest or
penalties thereon, if any, caused by any delay in making such payment) incurred
by reason of such disposition.

 

19.         Acknowledgment of Employee. The Employee represents and warrants
that as of the Date of Grant of the Option, he does not own (within the meaning
of Section 422(b)(6) of the Code) shares possessing more than 10% of the total
combined voting power of all classes of shares of the Corporation or of any
Affiliate.

 

20.          Employment. Nothing contained in this Agreement shall be construed
as (a) a contract of employment between the Employee and the Corporation or any
Affiliate, (b) a right of the Employee to be continued in the employ of the
Corporation or of any Affiliate, or (c) a limitation of the right of the
Corporation or of any Affiliate to discharge the Employee at any time, with or
without cause (subject to any applicable employment agreement).

 

21.          Definitions. Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the same definitions as set forth in the Plan.

 

22.         Incorporation of Terms of Plan. This Agreement shall be interpreted
under, and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

 

23.         No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall apply against any party.

 

BY WAY OF THEIR EXECUTION OF THE ISO AWARD AGREEMENT TO WHICH THIS AGREEMENT IS
ATTACHED, the Corporation and the Employee (and each and every one of their
heirs, successors and assigns) agree to be bound by each and every one of the
terms set forth in this Agreement.

 

8

 

 

EXHIBIT A

 

INCENTIVE STOCK OPTION EXERCISE FORM

 

[DATE]

 

Radiant Logistics, Inc.

405 114th Avenue, SE

Third Floor

Bellevue, WA 98004

 

Attention: General Counsel

 

Dear [     ]:

 

Pursuant to the provisions of the Incentive Stock Option Award and related ISO
Award Agreement dated [     ] (collectively, the “Agreement”), whereby you have
granted to me an Incentive Stock Option (the “Option”) to purchase up to [     ]
shares of the Common Stock of Radiant Logistics, Inc. (the “Corporation”)
subject to the terms of the Agreement, I hereby notify you that I elect to
exercise my option to purchase [     ] of the shares of Common Stock covered by
such Option at the [$___] per share price specified therein. In full payment of
the price for the shares being purchased hereby, I am delivering to you herewith
(i) certified or bank cashier’s check payable to the order of the Corporation in
the amount of $____________, or (ii) a certificate or certificates for [     ]
shares of Common Stock of the Corporation, and which have a fair market value as
of the date hereof of $___________, [and a certified or bank cashier’s check,
payable to the order of the Corporation, in the amount of $________________].
Any such stock certificate or certificates are endorsed, or accompanied by an
appropriate stock power, to the order of the Corporation, with my signature
guaranteed by a bank or trust company or by a member firm of the New York Stock
Exchange.

 

  Very truly yours,           [Address]   (For notices, reports, dividend checks
and
other communications to stockholders.)

 

9

 